Filed 09/12/19                                                         Case 19-25029                                                Doc 16



                                 1    MIRCO J. HAAG (SBN: 316111)
                                      Buchalter
                                 2    A Professional Corporation
                                      500 Capitol Mall, Suite 1900
                                 3    Sacramento, CA 95814
                                      Telephone: 949.760.1121
                                 4    Fax: 949.720.0182
                                      Email: mhaag@buchalter.com
                                 5
                                      Attorneys for Secured Creditor
                                 6    THE GOLDEN 1 CREDIT UNION
                                 7

                                 8                             UNITED STATES BANKRUPTCY COURT

                                 9                              EASTERN DISTRICT OF CALIFORNIA

                            10                                         SACRAMENTO DIVISION

                            11        In re                                                Case No. 19-25029-A-7
                            12        JUSTIN WAYNE BREWER AND STEVIE                       Chapter 7
                                      FELICINA BREWER,
                            13                                                             DC No.: BPC-001
                                                          Debtors.
                            14                                                             EXHIBITS TO DECLARATION OF
                                                                                           WES MOTSCHMAN IN SUPPORT OF
                            15                                                             MOTION FOR RELIEF FROM
                                                                                           AUTOMATIC STAY TO PERMIT
                            16                                                             RECOVERY AND SALE OF
                                                                                           PERSONAL PROPERTY
                            17

                            18                                                             Date:       October 21, 2019
                                                                                           Time:       9:00 a.m.
                            19                                                             Ctrm.:      28
                                                                                                       2500 Tulare Street
                            20                                                                         Fresno, CA 93721
                            21
                                              Pursuant to Local Rule 9004-1 and the Court’s Revised Guidelines for the Preparation of
                            22
                                     Documents, Form EDC 2-901, Section IV.B, below is the list identifying by Exhibit number each
                            23
                                     exhibit and the page at which it is referenced in the Declaration of Wes Motschman in Support of
                            24
                                     Golden 1 Credit Union’s Motion for Relief from the Automatic Stay.
                            25

                            26

                            27

                            28
       BUCHALTER
 A PROFES SION AL CORPORAT ION
         SACR AMENTO
                                     BN 37582228v1                                   1
                                                           EXHIBITS TO DECLARATION: CASE NO. 19-25029-A-7
Filed 09/12/19                                                           Case 19-25029                                              Doc 16



                                 1                                             INDEX OF EXHIBITS
                                 2       EXH                                      DESCRIPTION                               PAGE

                                 3         A         Sales Contract                                                             3
                                           B         Electronic Title Report                                                    3
                                 4
                                           C         Payment History                                                            3
                                 5         D         Kelly Blue Book Quick Values                                               3
                                 6   DATED: September 12, 2019                      BUCHALTER, a Professional Corporation
                                 7

                                 8                                                  By:              Mirco J. Haag
                                                                                                     MIRCO J. HAAG
                                 9                                                             Attorneys for Secured Creditor
                                                                                             THE GOLDEN 1 CREDIT UNION
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
       BUCHALTER
 A PROFES SION AL CORPORAT ION
         SACR AMENTO
                                     BN 37582228v1                                    2
                                                             EXHIBITS TO DECLARATION: CASE NO. 19-25029-A-7
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
Filed 09/12/19   Case 19-25029   Doc 16
